Citation Nr: 0925972	
Decision Date: 07/13/09    Archive Date: 07/21/09	

DOCKET NO.  07-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
prostatitis.

2.  Entitlement to service connection for prostate cancer, 
claimed as secondary to or aggravated by service-connected 
prostatitis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from February 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Veteran testified at a hearing 
before the undersigned in May 2009, and that testimony has 
been considered, but will not be repeated here.  An advance 
upon the Board's docket was granted for this appeal in June 
2009.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The Veteran was granted service connection for 
prostatitis related to service with a noncompensable 
evaluation in 1945; he has filed claims for increase over the 
intervening decades but a noncompensable evaluation has been 
maintained at all times in the absence of any chronic signs 
or symptoms warranting a compensable evaluation; VA and 
private treatment records prior to the Veteran's diagnosis of 
prostate cancer were entirely silent for any signs or 
symptoms of chronic prostatitis or any of the criteria for 
compensable evaluations associated with prostatitis, and 
recent symptoms of erectile dysfunction and urinary frequency 
are solely attributable to postoperative prostate cancer and 
not prostatitis.  

3.  Prostate cancer was first clinically diagnosed in 2003, 
decades after the Veteran was separated from service, and all 
competent clinical opinions on file are against a finding 
that service-connected asymptomatic prostatitis in any way 
caused or aggravated prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2007).  

2.  Prostate cancer was not incurred or aggravated by active 
military service, and is not secondary to or aggravated by 
service-connected prostatitis.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The Veteran was provided formal VCAA notice in January 2005, 
prior to the issuance of the rating decision now on appeal 
from March 2005.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  During the lengthy pendency of this appeal, the 
Veteran was provided several additional VCAA notices, 
specifically in relation to cases issued by the Court.  He 
was provided VCAA notice with respect to effective dates in 
March 2006, and with specificity with respect to the various 
rating criteria for prostatitis in July 2008.  All of these 
notices collectively satisfy VCAA and how it has been 
interpreted by the US Court of Appeals for Veterans Claims.  
All known available evidence has been collected for review 
including records of multiple VA examinations which are 
adequate for rating purposes, and records of the Veteran's 
treatment with private physicians.  The Veteran has been 
provided VA examination with record review and request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection is 
also warranted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.   This is referred to as secondary service 
connection.  38 C.F.R. § 3.310(a).  Additionally, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not to the natural progress 
of the nonservice-connected disease, will also be service 
connected.  This is service connection on an aggravation 
basis.  38 U.S.C.A. § 3.310(b).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

It is impermissible to use manifestations, signs or symptoms 
which do not result from service-connected disease or injury 
in establishing a service-connected evaluation.  This is the 
rule against pyramiding.  38 C.F.R. § 4.14.  

Compensable evaluations for disease or injury of the 
genitourinary system is provided at 38 C.F.R. § 4.115a.  
There are compensable evaluations for voiding dysfunction 
from 20 to 60 percent based upon the requirement for the 
wearing of absorbent materials which must be changed two to 
four times per day for continual urine leakage, postsurgical 
urinary diversion, urinary incontinence or stress 
incontinence.  There are also compensable evaluations from 10 
to 40 percent for urinary frequency based upon the voiding 
interval between necessary urination and having to awaken at 
night to void two to five or more times per night. There are 
also evaluations available for obstructive voiding and 
chronic urinary tract infection.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, or postoperative residuals are to be 
rated as a voiding dysfunction or urinary tract infection, 
whichever is predominant.

Analysis:  The Veteran was granted service connection for 
chronic prostatitis effective from 1945 with a noncompensable 
evaluation assigned.  Although the Veteran later filed 
periodic claims for increase, examinations and review of 
clinical history failed to reveal any compensable 
symptomatology attributable to service-connected prostatitis, 
and the noncompensable evaluation has remained in effect.  
The current claim for increase was received in August 2004.  

A VA genitourinary examination with record review was 
provided in October 2004.  At this time, it was noted that 
the Veteran had been diagnosed for prostate cancer in 2003 
after a long-standing elevated PSA (prostate specific 
antigen).  The Veteran was noted to have had an increase in 
PSA testing by the VA urology clinic in 2003 from 14 to 21 
and scheduled him for a biopsy, but he never returned.  On 
examination, the prostate was mildly enlarged, but without 
stony masses.  The impression from examination was "no 
evidence of chronic prostatitis."  The elevated PSA testing 
was noted to be clinically consistent with adenocarcinoma of 
the prostate.  

Private treatment records were collected and reviewed and did 
not indicate a history of prostatitis, and these records also 
did not include any current diagnosis or treatment for 
chronic prostatitis.  Treatment records from the VA Medical 
Center in Danville included the diagnosis of benign prostatic 
hypertrophy, but were again negative for any particular 
complaints or treatment of adverse symptoms.  

Private treatment record did confirm that prostate biopsy 
revealed adenocarcinoma of the prostate.  Biopsies showed 
five locations with 40 percent of the left midbilateral 
biopsy involved Gleason 7.  The remainder was Gleason 6.  At 
this time, voiding dysfunction was noted, but this was 
clearly related to the Veteran's advanced prostate cancer.  
The Veteran had had elevated PSA's for a length of time 
without pursuing treatment or diagnostic study by biopsy and 
there were notes around the time of surgery noting trouble 
with progressive nocturia and irritative urinary 
symptomatology.   The Veteran's prostate cancer was privately 
treated with cryosurgery of the prostate in 2004.  Following 
this treatment, PSA testing returned to low normal and he was 
able to empty completely with no significant complaints other 
than nocturia times three.

It is noteworthy that in May 2005, one of the Veteran's 
private treating physicians wrote to the VA that the Veteran 
"is aware that there is no literature to support a 
relationship between chronic prostatitis and subsequent 
development of prostate cancer."  He further wrote that the 
Veteran was fortunately now some eight months past 
cryotherapy, and had no evidence of disease recurrence and 
clinically was much improved.  He also wrote that the Veteran 
was "receiving no therapy at the present time for 
prostatitis."

In June 2005, the Veteran was provided another VA 
genitourinary examination which included a review of the 
claims folder.  The VA physician wrote that VA records 
indicated that prior to cryotherapy he was having erectile 
dysfunction, and that after the procedure he had some mild 
urge incontinence.  His PSA had dropped to .35.  There was a 
positive family history for prostate cancer.  The Veteran 
reported no treatment with antibiotics for any recurrent 
prostatitis.  The impression from examination was that 
although there was a history of prostatitis in the past, 
there was no evidence of recurrent prostatitis.  The VA 
doctor wrote that he had reviewed medical literature going 
back 30 years and prostatitis was not listed as a risk factor 
in almost every study of the epidemiology of prostate cancer.  
It was noted that there was a positive association with 
smoking tobacco, and he noted the Veteran started smoking in 
his teens and quit smoking in his 70's.  The doctor found 
only two reports that looked for a relationship of 
prostatitis to prostate cancer and neither study was strongly 
supportive of that theory.  He wrote that it therefore must 
be considered less likely that the Veteran's prostate cancer 
was a complication of his history of prostatitis in the past.

The Veteran was provided his most recent VA examination with 
record review in December 2008.   He reported an initial 
onset of prostatitis in the Army in the 1940's.  He 
reportedly took some form of unknown medication during 
service and next reported being diagnosed with prostate 
cancer in 2004.  He gave no history of specific prostate 
treatment until the cancer was diagnosed.  A review of the 
private records revealed the prostate gland was noted to be 
postoperatively unremarkable in July 2008.  The post 
cryotherapy private therapy records included no treatment or 
mention of prostatitis.  The Veteran further reported no 
obstructive symptoms except nocturia four to five times per 
night.  There was no urinary leakage, no history of recurrent 
urinary tract infections, no history of obstructed voiding, 
and no history of renal dysfunction or failure.  There was an 
erectile dysfunction at present and the most likely etiology 
was the Veteran's prostate cryotherapy.   The present 
examination of the prostate was also noted to be normal.  
This physician wrote that the Veteran reported no symptoms or 
treatment of prostatitis.  Medical records reviewed also 
showed no diagnosis or treatment of prostatitis for decades.  
There had been no treatment of the prostate until cancer was 
diagnosed.  The physician wrote that all residuals were 
likely as not a result of the Veteran's prostate cancer and 
treatment of prostate cancer and not likely in any way caused 
or aggravated as a result of the Veteran's prostatitis last 
noted in the 1940's.  

The objective evidence and historical medical record reveals 
that the Veteran was granted service connection for 
prostatitis in 1945 with a noncompensable evaluation in the 
absence of any signs or symptoms that would have warranted a 
compensable evaluation.  Although claims for increase were 
filed, no compensable evaluation was ever allowed in the 
absence of objective medical evidence warranting an increase.  
The Veteran filed his most recent claim for increase after he 
had been diagnosed for adenocarcinoma of the prostate.  The 
evidence on file shows that symptomatology did increase with 
respect to voiding dysfunction, but these symptoms are shown 
by a unanimity of the medical evidence on file to be solely 
attributable to the Veteran's prostate cancer.  No evidence 
shows that the Veteran has had chronic prostatitis at any 
time during the pendency of this appeal or for decades 
earlier.  Following successful cryotherapy for prostate 
cancer, the Veteran's adverse urinary symptoms decreased in 
severity and there has been no recurrence of prostatitis.  
There remains medical evidence of erectile dysfunction and a 
nocturnal urinary frequency from three to five times per 
night, but these symptoms have been solely attributed to the 
Veteran's prostate cancer.  Both the Veteran's private 
treating physician and two VA examiners with review of the 
claims folder have noted that there is no acceptable medical 
link between the Veteran's prostatitis and his diagnosis of 
prostate cancer in 2003, some 58 years after he was separated 
from service.  The Veteran certainly did not incur or 
aggravate prostate cancer at any time during service in the 
1940's.  Moreover, there is no competent clinical opinion the 
Veteran's essentially inactive service-connected prostatitis 
in any way caused or aggravated his most recent diagnosis of 
prostate cancer.  The medical evidence shows no causal 
connection or link of any kind between the Veteran's long 
service-connected prostatitis and his development of prostate 
cancer late in life.  

In the absence of any compensable chronic symptoms of service 
connected prostatitis for many decades, there is no reason to 
consider or discuss an extraschedular evaluation in 
accordance with 38 C.F.R. § 3.321(b) (2007).   


ORDER

Entitlement to an increased (compensable) evaluation for 
prostatitis is denied.

Entitlement to service connection for prostate cancer, 
including as secondary to or aggravated by service-connected 
prostatitis, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


